Exhibit 99.1 Queensland Phosphate Pty Limited ACN (QPL) and Legend International Holdings, Inc. (Legend) and Paradise Phosphate Limited ACN (Paradise or Guarantor) Convertible Bond and Subscription Deed TABLE OF CONTENTS Page no. 1 Definitions and interpretation 4 Definitions 4 Interpretation 12 Heter Iska 13 This Deed is being entered into in accordance with the halachically accepted exemptions on the paying and receiving of interest payments in business transactions known as heter iska. 13 2 Terms and conditions of the Bonds 13 Issue 13 General Terms 13 Consenting Party 14 Rights
